ACCEPTED
                                                                                                           14-14-00635-CV
                                                                                           FOURTEENTH COURT OF APPEALS
                                                                                                        HOUSTON, TEXAS
                                                                                                      9/22/2015 1:54:47 PM
                                                                                                     CHRISTOPHER PRINE
                                        TAYLOR, TAYLOR &            RussELL                                         CLERK
                                               ATTORNEYS AT LAW


                                            MELLIE ESPERSON BUILDING

                                              SIS WALKER, SUITE 2SO

                                             HOUSTON, TEXAS 77002
                                                                                         FILED IN
                                             TELEPHONE (713) 615-6060             14th COURT OF APPEALS
                                              F"ACSIMIL.E (713) 615-6070             HOUSTON, TEXAS
WARREN TAYLOR*                                                                    9/22/2015 1:54:47 PM
                                                                                             Or COUNSEL
BETH    McCAHILL TAYLOR                            www.taylaw.com                         TODD C. COLLINS
ALLEN   D.   RUSSELL                                                              CHRISTOPHER
                                                                                         ERNEST G.A. FIELDER
                                                                                                     PRINE
STEPHEN T.     LISS                                                                        Clerk
*SOARD CERTIFIED-CIVIL TRIAL LAW,.
 AND PERSONAL. IN.JURY TRIAL LAW
 TEXAS SOARD OF LEGAL. SPECIALIZATION

                                             September, 22, 2015

   Christopher A. Prine
   Court Clerk
   Fourteenth Court of Appeals
   301 Fannin, Suite 245
   Houston, Texas 77002

             Re:      No. 14-14-00635-CV; Guardian Transfer & Storage, Inc., Et Al. vs. Eric Behrndt,
                      Et Al.; In The Court Of Appeals For The Fourteenth District Of Texas at Houston,
                      Texas.

   Dear Mr. Prine:

          Please be advised that the undersigned, Warren Taylor, will be presenting oral argument
   tomorrow.

                                                              Very truly yours,